Title: From John Adams to James Warren, 21 October 1775
From: Adams, John
To: Warren, James


     
      
       Octr. 21. 1775
      
      Dear Sir
     
     I believe I shall surfeit you with Letters, which contain nothing, but Recommendations of Gentlemen to your Attention, especially as you have So many important affairs to take up all your Time and Thoughts.
     But the Bearers, are Gentlemen, who come so well recommended to me that I could not refuse my self the Pleasure of giving them an opportunity of Seeing my Friend Warren, of whom you must know I am very proud.
     The Name of one of them is John Folwell, the other Josiah Hart, each of them a Captain of a Company of Militia in the County of Bucks in this Province. Mr. Joseph Hart the Father of one of them has exerted himself with much Success in procuring Donations for Boston.
     
     These Travellers visit the Camp from the best Motive that of gaining Knowledge in the military Art by Experience, that their Country may have the Use of it, whenever there shall be an opportunity.
     You will greatly oblige them by giving them a Letter to General Thomas, and by introducing them to such Persons and Places as will best answer the honest and usefull End they have in View.
     I could wish them as well as other Strangers introduced to H. Knox and young Josiah Waters, if they are any where about the Camp. These young Fellows if I am not mistaken would give strangers no contemptible Idea of the military Knowledge of Massachusetts in the sublimest Chapters of the Art of War.
     Salt Petre is certainly making in considerable Quantities in several Places. I wish to know what success Dr. Whiting has.
     You wonder, that certain Improprieties are not felt. Well you may. But I have done finding fault. I content myself with blushing alone, and mourning in Secret the Loss of Reputation our Colony Suffers, by giving Such Samples of her Sons to the World. Myself, remember the worst Sample of all. Pray change it.
    